This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
first supply unit in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically;
first supply unit is interpreted as being the gas supply unit 150 having an injection member 151 connected to a first supply line 152 and valve 153 as seen in the Figures and in paragraphs 0051-0053 and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “a second supply unit” and “an exhaust unit”  in claim 1 is not being interpreted under 112(f) because additional structure is added, specifically, the second supply unit comprises: a second supply tube configured to define a path through which the second gas flows, the second supply tube being connected to an inner space of the first body part; and a control valve configured to open and close a moving path for the second gas, which is defined in the second supply tube; and the exhaust unit comprises: a first exhaust line provided with a first exhaust pump to exhaust the first gas during the process of depositing the thin film on the substrate, and a second exhaust line provided with a second exhaust pump separately from the first exhaust line to exhaust the second gas and the fume thereby removing the fume after the process of depositing the thin film on the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 4-7 are rejected under AIA  35 USC § 103 as being unpatentable over US 20070131990 A1 (Jang'990), as evidenced by "Chapter 7: Reversible Reactions and Chemical Equilibrium."  in  Frank J. Mustoe.  "Chemistry 12."  McGraw-Hill Ryerson, Limited.  2002.  pp. 101 & 117-118 (Mustoe'Ch07); "Chapter III: Chlorine and Its Compounds."  in  J. Newton Friend, ED.  "A Text-Book of Inorganic Chemistry."  Volume VIII.  Charles Griffin & Co., Ltd., Publishers.  (1915).  pp. 51 140. (Friend'ChpIII); and Hugh O. Pierson.  "Handbook Of Chemical Vapor Deposition (CVD): Principles, Technology, and Applications, 2nd Edition."  Noyes Publications.  1999. (HOPierson'999), in view of KR 20080072373 A (Choi'373); WO 2013077321 A1 (Tateno'321, see US 20140256160 A1 {Wada'160} for English language equivalent); and US 20030056726 A1 (Holst’726).
Regarding claim 1, Jang'990 discloses a substrate processing apparatus (system for processing a plurality of large-area glass substrates to manufacture a flat panel display) comprising:
a chamber (chamber enclosing reaction chamber 42 atop standby chamber 34) comprising a first body part (at standby chamber 34) configured to provide a first space (standby chamber 34) in which substrates (substrates 100) stand by and a second body part (at reaction chamber 42) configured to provide a second space (reaction chamber 42) configured in which a thin film deposition process is performed on each of the substrates (substrates 100);
a substrate holder (cassette stage 32) on which the substrates (substrates 100) are stacked, the substrate holder (cassette stage 32) being movable between the first body part and the second body part, the first space (standby chamber 34) of the first body part  and the second space (reaction chamber 42) of the second body part are arranged to communicate with each other when  the substrate holder (cassette stage 32) moves toward the first body part (at standby chamber 34);
a first supply unit (nozzle device 40 for supplying source gas to reaction chamber 42 from a source gas supplying device, the source gas supplying device including evaporation container 12, source powder storage container 74, source powder inlet tube 76, & source powder valve  78) configured to supply a first gas (source gas) for depositing a thin film on the substrate in the second body part (at reaction chamber 42), the first gas comprising a thin film raw gas and an etching gas; 

    PNG
    media_image1.png
    789
    853
    media_image1.png
    Greyscale

FIG. 2B of Jang'990
a second supply unit (nitrogen {N2} gas supplying device 60) connected to a lower portion of the first body part (at standby chamber 34), the  second supply unit (nitrogen {N2} gas supplying device 60) configured to supply a second gas (nitrogen {N2}) after depositing the thin film on the substrate, which reacts with by-products remaining in the chamber while the thin film is deposited to generate a fume that is in a smoke state (e.g., 3 Cl2 +N2 => 2 NCl3) into the first body part (at standby chamber 34), the second gas comprising air containing moisture and the by-products comprising chlorine (Cl) components;
an exhaust unit (exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) connected to the second body part, and configured to exhaust the gases and the fume within the chamber (chamber enclosing reaction chamber 42 atop standby chamber 34);
the first gas comprising a thin film raw gas and an etching gas,
the second gas comprises air containing moisture,
the by-products comprising chlorine (Cl) components,
the second supply unit (nitrogen {N2} gas supplying device 60) configured to supply the second gas (nitrogen {N2}) into the first body part (at standby chamber 34) when the substrate holder (cassette stage 32) moves toward the first body part (at standby chamber 34) so that the first space (standby chamber 34) of the first  body part and the second space (reaction chamber 42) of the second body part communicate with each other, 
the exhaust unit (exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) configured to suction the second gas (nitrogen {N2}) from the second body part (at reaction chamber 42) so that the second gas (nitrogen {N2}) supplied to the first space (standby chamber 34) fills up to the second body part (at reaction chamber 42), and 
the second supply unit (purge gas supplying device 60) comprising:
a second supply tube configured to define a path through which the second gas (nitrogen {N2}) flows, the second supply tube being connected to an inner space of the first body part (at standby chamber 34); and

    PNG
    media_image2.png
    301
    1417
    media_image2.png
    Greyscale

FIG. 2B of Jang'990 (Cropped)
a control valve configured to open and close a moving path for the second gas, which is defined in the second supply tube.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].  Because it is common knowledge in the art that a supply tube includes control valve configured to open and close the moving path defined in the supply tube, Jang'990 inherently discloses a control valve configured to open and close a moving path defined in the second supply tube.  See e.g., MPEP § 2144.03.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].
Each of the limitations:
"configured to supply the first gas (the first gas comprising a thin film raw gas and an etching gas) for depositing a thin film on the substrate in the second body part, " associated with the first supply unit; 
“configured to supply the first gas into the second body part when the substrate holder moves toward the second body part for sealing the second space of the second body part” associated with the first supply unit;
"configured to supply the second gas after depositing the thin film on the substrate, the second gas (the second gas comprising air containing moisture) capable of reacting with by-products remaining in the chamber while depositing the thin film (the by-products comprising chlorine (Cl) components) to generate a fume that is in a smoke state into the first body part" associated with the second supply unit connected to a lower portion of the first body part;
"configured to simultaneously supply the second gas (the second gas comprising air containing moisture) into the first body part and into the second body part when the substrate holder moves toward the first body part so that the first space of the first  body part and the second space of the second body part communicate with each other" associated with the second supply unit; 
“configured to supply the second gas after supplying an inert gas into the first body part, and while the inert gas is present within the chamber, so as to slow a rate at which a concentration of the second gas increases in the chamber”, and
"configured to suction the second gas from the second body part so that the second gas supplied to the first space fills up to the second body part" associated with the exhaust unit,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first supply unit of Jang'990 is capable of supplying the first gas (the first gas capable of comprising a thin film raw gas and an etching gas, see e.g., silicon deposition reactions in Ch08HOPierson at p. 221 using chlorinated compounds of silicon {tetrachloride (SiCl4), trichlorosilane (SiCl3H), or dichlorosilane (SiCl2H2)} as precursors that form hydrogen chloride {HCl} etchant) for depositing a thin film on the substrate in the second body part, and to do so when the substrate holder moves toward the second body part for sealing the second space of the second body part
the second supply unit of Jang'990 is capable of supplying the second gas after depositing the thin film on the substrate, the second gas (the second gas capable of comprising air containing moisture) capable of reacting with by-products remaining in the chamber while depositing the thin film (the by-products capable of comprising chlorine (Cl) components, see e.g., silicon deposition reactions in Ch08HOPierson at p. 221 using chlorinated compounds of silicon {tetrachloride (SiCl4), trichlorosilane (SiCl3H), or dichlorosilane (SiCl2H2)} as precursors that form hydrogen chloride {HCl} etchant) to generate a fume that is in a smoke state (e.g., 3 Cl2 + N2 => 2 NCl3; HCl(g) + H2O(g) => HCl(fume) … etc.) into the first body part;
the second supply unit of Jang'990 is capable of simultaneously supply the second gas (the second gas comprising air containing moisture) into the first body part and into the second body part when the substrate holder moves toward the first body part so that the first space of the first  body part and the second space of the second body part communicate with each other; 
the exhaust unit of Jang'990 is capable of supplying the second gas after supplying an inert gas into the first body part, and while the inert gas is present within the chamber, so as to slow a rate at which a concentration of the second gas increases in the chamber; and
the exhaust unit of Jang'990 is capable of suctioning the second gas (the second gas capable of comprising air containing moisture) from the second body part so that the second gas supplied to the first space fills up to the second body part,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Jang'990 since Jang'990 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Jang'990.  In addition, expressions relating to the contents (e.g., second gas, by-products generated while the thin film is deposited, generated fume … etc.) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article worked upon (e.g., by-products generated while the thin film is deposited) by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Mustoe'Ch07 evidences that is common knowledge in the art that nitrogen (N2) reacts with by-products comprising chlorine (Cl) components.  In addition, Friend'ChpIII evidences that is common knowledge in the art that reactions with by-products comprising chlorine (Cl) components generate a fume in a smoke state.  Further, among other prior art of record, each of:
Colleen Mizuki et al.  "Computer Display Industry and Technology Profile."  1998.  EPA 744-R-98-005.  (CMizuki'998);

    PNG
    media_image3.png
    1258
    2838
    media_image3.png
    Greyscale

CVD Silicon Deposition Reactions of Ch08HOPierson, p. 221
"Chapter 08: The CVD of Non-Metallic Elements"  in  Hugh O. Pierson.  "Handbook Of Chemical Vapor Deposition (CVD): Principles, Technology, and Applications, 2nd Edition."  Noyes Publications.  1999.  pp. 217-230.  (Ch08HOPierson);
"Chapter 13: CVD in Electronic Applications: Semiconductors"  in  Hugh O. Pierson.  "Handbook Of Chemical Vapor Deposition (CVD): Principles, Technology, and Applications, 2nd Edition."  Noyes Publications.  1999.  pp. 345-366.  (Ch13HOPierson);
"Chapter 15: CVD in Optoelectronic and Ferroelectric Applications"  in  Hugh O. Pierson.  "Handbook Of Chemical Vapor Deposition (CVD): Principles, Technology, and Applications, 2nd Edition."  Noyes Publications.  1999.  pp. 384-402.  (Ch13HOPierson); and
" Jui-Sheng Chou et al.  "Predicting High-tech Equipment Fabrication Cost with a Novel Evolutionary SVM Inference Model."  Expert Systems with Applications.  38 (2011).  pp. 8571–8579.  (J-SChou'011),
that it is common knowledge in the art that the chemical vapor deposition (CVD) process involving the deposition of silicon onto the glass substrate by thermal decomposition includes by-products comprising chlorine (Cl) components.  See e.g., MPEP § 2144.03.  
In addition, each of "Chapter 19: Rough Vacuum Pumping" & "Chapter 20: High Vacuum Systems"  of  John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience.  2003.) evidence that (i)  coupling a first pump path including a first valve and first pump, the first valve configurable between first and second states to an opening of an evacuation region of a processing chamber and (ii)  a second pump path including a second valve and second pump, the second valve configurable between first and second states to the same opening of an evacuation region of the processing chamber is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 1, Jang'990 does expressly not disclose:
the second gas supply unit supplies an inert gas and a gas that reacts with by-products generated while the thin film is deposited.

Regarding claim 1, Choi'373 discloses supplying a second gas (e.g., hydrogen containing gas {e.g., water(H2O) or hydrogen (H2)}) that reacts with by-products generated while a thin film is deposited (e.g., residual gas 13 {e.g., chlorine-containing gas}) in which the to generate fume (hydrogen chloride {HCl} gas).
FIGs. 3A-B; & pp. 3-4.

    PNG
    media_image4.png
    524
    687
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    553
    753
    media_image5.png
    Greyscale

                    FIG. 3A of Choi'373                                      FIG. 3B of Choi'373
Regarding claims 1, Tateno'321 discloses:
a water vapor generating device 220 is configured to supply water vapor and an inert gas 211h at the same time, wherein the second supply unit is controlled by a controller 500 that controls MFC 212h and valve 312h to control the inert gas  and LMFC 221 and valve 213g to control the amount of water vapor supplied to the chamber. 

    PNG
    media_image6.png
    440
    662
    media_image6.png
    Greyscale

FIG. 1 of Tateno'321

FIGs. 1, 2, & 6; Wada'160: ¶[0012]; ¶[0017]; ¶¶[0022]-[0065]; & ¶¶[0168]-[0172].
A motivation for adding the second gas (e.g., hydrogen containing gas {e.g., water (H2O) or hydrogen (H2)}) as disclosed by Choi'373 to the second gas (nitrogen {N2}) of Jang'990 is to exhaust by-products generated while a thin film is deposited (residual waste gas) as disclosed by Jang'990.  Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
A motivation for adding an inert gas supply and water vapor supply of Tateno’321 to the second supply unit to the second supply unit of Jang’990 is to supply inert gas as taught by Jang’990 and Tateno’321 and the second gas as taught by Choi’373 and Tateno’321 and control the amount of fume generated by controlling the amount of inert gas as taught by Tateno’321. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the second gas (e.g., hydrogen containing gas {e.g., water (H2O) or hydrogen (H2)}) as disclosed by Choi'373 to the inert gas of Jang'990 and Tateno’321 and to control the amount of fume generated by controlling the amount of inert gas as taught by Tateno’321.
The limitation:
 “configured to supply the second gas after supplying an inert gas into the first body part, and while the inert gas is present within the chamber, so as to slow a rate at which a concentration of the second gas increases in the chamber” is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the second supply unit of Jang'990, Choi'373, and Tateno’321 is capable of supplying the second gas after supplying an inert gas into the first body part, and while the inert gas is present within the chamber, so as to slow a rate at which a concentration of the second gas increases in the chamber; 
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Jang'990, Choi'373, and Tateno’321 since they disclose all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Jang'990 and Tateno’321.  In addition, expressions relating to the contents (e.g., second gas, by-products generated while the thin film is deposited, generated fume … etc.) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article worked upon (e.g., by-products generated while the thin film is deposited) by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, Jang'990 discloses:
the exhaust unit exhaust unit (exhausting part {e.g., shower head type suction openings 68} of
reaction chamber 42 connected to vacuum pump; & gas exhausting device 63 for exhausting a residual waste gas diluted by the inert gas) comprising:
a first exhaust line (line at exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) configured to exhaust the first gas; and

    PNG
    media_image7.png
    751
    1022
    media_image7.png
    Greyscale

FIG. 2B of Jang'990 (Cropped)
a second exhaust line (line at gas exhausting device 63 for exhausting a residual waste gas diluted by the inert gas) configured to exhaust the second gas and the fume.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].
Regarding claim 1, Jang'990 does expressly not disclose:
a first exhaust line provided with a first exhaust pump configured to exhaust the first gas during the process of depositing the thin film on the substrate;
a second exhaust line provided with a second exhaust pump separately from the first exhaust line to exhaust the second gas and the fume thereby removing the fume after the process of depositing the thin film on the substrate; and
wherein the first exhaust line comprises:
a first exhaust tube communicating with an inside of the chamber; and
a first exhaust valve configured to open and close a moving path for the
first gas, which is defined in the first exhaust tube,
wherein the first exhaust pump connected to the first exhaust tube to
provide suction force for suctioning the first gas.
Regarding claim 1, Tateno'321 discloses:
an exhaust unit (associated with exhaust pipe 346, valve 403 & vacuum pump 405; & associated with exhaust pipe 347, valve 406, & vacuum pump 408) comprising:

    PNG
    media_image8.png
    2673
    4080
    media_image8.png
    Greyscale

FIG. 1 of Tateno'321

    PNG
    media_image9.png
    2604
    4310
    media_image9.png
    Greyscale

FIG. 6 of Tateno'321
a first exhaust line (associated with exhaust pipe 346, valve 403 & vacuum pump 405) provided with a first exhaust pump (vacuum pump 405) configured to exhaust the first gas during the process of depositing the thin film on the substrate;
a second exhaust line (associated with exhaust pipe 347, valve 406, & vacuum pump 408) provided with a second exhaust pump (vacuum pump 408) separately from the first exhaust line (associated with exhaust pipe 346, valve 403 & vacuum pump 405) to exhaust the second gas and the fume thereby removing the fume after the process of depositing the thin film on the substrate; and 
Regarding claim 4, Tateno'321 discloses:
a  first exhaust line (associated with exhaust pipe 346, valve 403 & vacuum pump 405) comprising:

    PNG
    media_image10.png
    1440
    1464
    media_image10.png
    Greyscale

FIG. 1 of Tateno'321 (Cropped)
a first exhaust tube (exhaust pipe 346) communicating with the inside of a chamber (process tube 360);
a first exhaust valve (valve 403) configured to open and close a moving path for the first gas, which is defined in the first exhaust tube (exhaust pipe 346); and
the first exhaust pump (vacuum pump 405) connected to the first exhaust tube (exhaust pipe 346) to provide suction  force for suctioning the first gas.
FIGs. 1, 2, & 6; Wada'160: ¶[0012]; ¶[0017]; ¶¶[0022]-[0065]; & ¶¶[0168]-[0172].

A motivation for substituting the exhaust unit (associated with exhaust pipe 346, valve 403 & vacuum pump 405; & associated with exhaust pipe 347, valve 406, & vacuum pump 408) as disclosed by Tateno'321 for the exhaust unit of Jang'990 is to exhaust by-products generated while a thin film is deposited (residual waste gas) as disclosed by Jang'990.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to the exhaust unit (associated with valve 406, separator 407, vacuum pump 408, & 3rd exhaust pipe 409; & associated with valve 403 & vacuum pump 406) as disclosed by Tateno'321 for the exhaust unit of Jang'990.
Regarding claim 1, Jang'990 does expressly not disclose:
the second exhaust line comprises a purifier for removing or purifying the fume.
Regarding claim 1, Holst’726 discloses:
an exhaust line 46 comprises a purifier 12 for removing or purifying the fume. (Paragraphs 0026-0031, Figure 1)
A motivation for adding the purifier of Holst’726 to the exhaust of Jang’990, Choi'373, and Tateno’321 is to remove the elements of the effluent that are harmful to the pump, the environment, or personnel as taught by Holst’726 and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the purifier of Holst’726 to the exhaust of Jang’990, Choi'373, and Tateno’321 as taught by Holst’726. 
Each of the limitations:
"configured to suction the second gas from the second body part so that the second gas supplied to the first space fills up to the second body part" associated with the exhaust unit;
"configured to exhaust the first gas during the process of depositing the thin film on the substrate" associated with the first exhaust line; and
"configured to exhaust the second gas and the fume thereby removing the fume after the process of depositing the thin film on the substrate" associated with the second exhaust line,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the exhaust unit of Jang'990 and Tateno'321 is capable of suctioning the second gas from the second body part so that the second gas supplied to the first space fills up to the second body part,
the first exhaust line of Jang'990 and Tateno'321 is capable of exhausting the first gas during the process of depositing the thin film on the substrate; and
the second exhaust line of Jang'990 and Tateno'321 is capable of exhausting the second gas and the fume thereby removing the fume after the process of depositing the thin film on the substrate,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Jang'990 and Tateno'321 since Jang'990 and Tateno'321 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Jang'990 and Tateno'321.  In addition, expressions relating to the contents (e.g., second gas, by-products generated while the thin film is deposited, generated fume … etc.) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article worked upon (e.g., by-products generated while the thin film is deposited) by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 5, Tateno'321 discloses:
a  second exhaust line (associated with exhaust pipe 347, valve 406, & vacuum pump 408) comprising:
a second exhaust tube (exhaust pipe 347) branched from the first exhaust tube (exhaust pipe 346); and
the second exhaust pump (vacuum pump 408) connected to the second exhaust tube (exhaust pipe 347) to provide  suction force for suctioning the second gas or the fume.
FIGs. 1, 2, & 6; Wada'160: ¶[0012]; ¶[0017]; ¶¶[0022]-[0065]; & ¶¶[0168]-[0172].
Regarding claim 6, Jang'990 discloses:
a reaction tube (tube defining space between heating devices 38, shower head-type nozzle 66, shower head-type suction openings 68, & standby chamber 34) disposed in the second body part second body part (at reaction chamber 42),
the first supply unit (nozzle device 40 for supplying source gas to reaction chamber 42 from a source gas supplying device, the source gas supplying device including evaporation container 12, source powder storage container 74, source powder inlet tube 76, & source powder valve  78) suppling the first gas into the reaction tube.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].

    PNG
    media_image11.png
    1103
    1395
    media_image11.png
    Greyscale

FIG. 5A of Jang'990
Regarding claim 7, Jang'990 discloses:
the second supply unit second supply unit (purge gas supplying device 60) supplying the second gas (nitrogen {N2}) into the inside of the first body part (at standby chamber 34),
(FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087]); and
Tateno'321 discloses:
a second supply unit second supply unit supplying a second gas into the inside of the reaction tube,
(FIGs. 1, 2, & 6; Wada'160: ¶[0012]; ¶[0017]; ¶¶[0022]-[0065]; & ¶¶[0168]-[0172]).
Response to Arguments
Applicant’s arguments, see paragraph entitled Claim Rejections - 35 U.S.C. §112, filed August 11, 2022, with respect to the rejection of claims 1, 2, and 4-7 under 112 have been fully considered and are persuasive.  The 112 rejection has been withdrawn.  
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
In regard to the argument entitled Claim Rejections - 35 U.S.C. §103, the Examiner disagrees for the following reasons:
As discussed above, the newly added limitation is an intended use of the apparatus and the apparatus and the apparatus of Jang’990, Choi'373, and Tateno’321 has all of the claimed structure and is capable of functioning in the claimed manner.
The structure second supply unit of Jang’990 is the same as the structure of the second supply unit of the claimed invention. It the structure is the same then Jang’990 is configured to supply an inert gas and the second gas at the same time and configured to control an amount of fume generated by adjusting a supplied amount of the inert gas.
Tateno’321 teaches a gas supply unit that is capable of supplying up to 4 different gases and controlling the amount of each gas. Thus as discussed above, Tateno’321 teaches the claimed invention.
As discussed above, the combination of Jang’990, Choi’373, and Tateno’321 teaches the argued limitations.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	US 2912311 A (Mason'311), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(b)	US 5359787 A (MostowyJr'787), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(c)	US 20020014205 A1 (Shin'205), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(d)	US 20020053191 A1 (Gu'191), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(e)	US 6554910 B1 (Sandhu'910), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art; and
(f)	US 20040159573 A1 (Lim'573), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art; and
(g)	US 20070134415 A1 (Hwang'415), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art.
(h)	Also among such prior art are:
US 4910042 A (Hokynar'042, see e.g., FIG. 1);
US 5250092 A (Nakano'092, see e.g., FIG. 2);
US 5328360 A (Yokokawa'360, see e.g., FIGs. 1-3);
US 5433784 A (Miyagi'784, see e.g., FIG. 1);
US 5554226 A (Okase'226, see e.g., FIG. 1);
US 5584963 A (Takahashi'963, see e.g., FIG. 2);
US 6106626 A (Guan'626, see e.g., FIG. 2);
US 6119532 A (Park'532, see e.g., FIGs. 2-4);
US 6139642 A (Shimahara'642, see e.g., FIGs. 1, 12, & 13);
US 6139640 A (Ramos'640, see e.g., FIG. 1-4);
US 6159298 A (Saito'298, see e.g., FIG. 1);
US 20010019896 A1 (Choi'896, see e.g., FIG. 2 & 3);
US 6287984 B1 (Horie'984, see e.g., FIG. 1);
US 20020028566 A1 (Yano'566, see e.g., FIGs. 1-5);
US 20020069825 A1 (Saito'825, see e.g., FIGs. 1-3);
US 6561226 B1 (Liu'226, see e.g., FIGs. 1-5);
US 20040094091 A1 (Yang'91, see e.g., FIGs. 2 & 6);
US 20040154746 A1 (Park'746, see e.g., FIG. 4);
US 20050061245 A1 (Kim'245, see e.g., FIGs. 1-2););
US 20050081786 A1 (Kubista'786 , see e.g., FIGs. 4-6);
US 6936108 B1 (Saito'108 , see e.g., FIGs. 1-3);
US 20060176928 A1 (Nakamura'928, see e.g., FIGs. 2-25);
US 20070032045 A1 (Kasahara'045, see e.g., FIGs. 1-7); and
US 20090087964 A1 (Maeda'964, see e.g., FIG. 4),
each of which discloses (a)  a second supply unit configured to supply a second gas after depositing a thin film on the substrate and/or (b)  a first exhaust line configured to exhaust a first gas during a process of depositing a thin film on a substrate, and a second exhaust line provided separately from the first exhaust line to exhaust a second gas and a fume thereby removing the fume after the process of depositing the thin film on the substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716